181 F.2d 185
50-1 USTC  P 9280
C. H. BALDWIN, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11029.
United States Court of Appeals Sixth Circuit.
April 13, 1950.

Thomas J. Bailey, Lansing, Mich., for petitioner.
Theron L. Caudle, Charles Oliphant, John M. Morawski, Ellis N. Slack, Robert N. Anderson, and Morton K. Rothschild, Washington, D.C., for respondent.
Before HICKS, Chief Judge, and ALLEN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This cause was heard upon the transcript of record, briefs and arguments of counsel, and on consideration thereof,


2
It is ordered and adjudged that the decision of the Tax Court entered March 29, 1949 be and the same is in all things affirmed upon the Memorandum, Findings of Fact and Opinion of the Tax Court entered on the same date.